                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


JEFFREY JERALD DANIELS,                             MEMORANDUM DECISION &
                                                    DISMISSAL ORDER
                      Petitioner,

v.
                                                   Case No. 2:16-CV-1228-CW
THIRD DISTRICT COURT et al.,
                                                   District Judge Clark Waddoups
                      Respondents.


       Petitioner, Jeffrey Jerald Daniels, filed a pro se habeas-corpus petition. 28 U.S.C.S. §

2254 (2018). Reviewing it in an Order dated September 26, 2017, the Court determined it was

deficient for a few reasons. (Doc No. 11.) The Court then gave Petitioner directions for curing

the deficiencies, sent him a "Pro Se Litigant Guide," with a blank-form habeas corpus petition,

and ordered him to cure the deficiencies within thirty days. (Id.) The Court has since given

Petitioner two more chances to cure his deficient petition. (Doc. Nos. 16 & 18.) Over a year later,

Petitioner still has never complied. The Court has now not heard from Petitioner since June 26,

2018, when he filed an unsuccessful motion for appointed counsel. (Doc. Nos. 17 & 18.)

       IT IS ORDERED that--because of Petitioner's failure to comply with the Court's Order

and to prosecute his case--the action is DISMISSED. This action is CLOSED.

               DATED this 5th day of October, 2018.

                                             BY THE COURT:



                                             JUDGE CLARK WADDOUPS
                                             United States District Court
